FILED
                            NOT FOR PUBLICATION
                                                                           OCT 16 2015
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50546

               Plaintiff - Appellee,             D.C. No. 2:14-cr-00538-GAF-1

 v.
                                                 MEMORANDUM*
JAVIER CARRERA SOLIS, a.k.a. Javier
Solis Carrera, a.k.a. Javier Solis,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Gary A. Feess, District Judge, Presiding

                            Submitted October 14, 2015**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Javier Solis appeals from the district court’s judgment and challenges his

conviction and 71-month sentence for illegal reentry after deportation, in violation

of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Solis’s


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel. We have provided Solis the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Solis waived his right to appeal his conviction, with the exception of an

appeal based on a claim that his plea was involuntary. He also waived the right to

appeal his sentence, with the exception of the court’s calculation of his criminal

history category. Our independent review of the record pursuant to Penson v.

Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds for relief as to the

voluntariness of Solis’s plea or the criminal history category calculated by the

court. We therefore affirm as to those issues. We dismiss the remainder of the

appeal in light of the valid appeal waivers. See United States v. Watson, 582 F.3d
974, 986-88 (9th Cir. 2009).

      In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062

(9th Cir. 2000), we remand the case to the district court with instructions that it

delete from the judgment the reference to 8 U.S.C. § 1326(b)(2). We also instruct

the district court to change the name and case number on pages 2 through 5 of the

judgment to reflect the accurate name and case number.

      Counsel’s motion to withdraw is GRANTED.


                                           2
     AFFIRMED in part; DISMISSED in part; REMANDED to correct the

judgment.




                                 3